Citation Nr: 1047958	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hammertoe deformity of the 
right foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

Following the issuance of the supplemental statement of the case 
in April 2009, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by the 
RO.  38 C.F.R. § 20.1304(c).

In August 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained a medical expert opinion from 
the Veterans Health Administration (VH A).  The Veteran and his 
representative have been provided a copy of the VHA opinion and 
then afforded the opportunity to submit additional argument and 
evidence and further argument has been submitted.

FINDING OF FACT

A hammertoe deformity of the right foot was not affirmatively 
shown to have been present during service, and a hammertoe 
deformity of the right foot first diagnosed 25 years after 
service, is unrelated to an injury, disease, or event in service.







CONCLUSION OF LAW

A hammertoe deformity of the right foot was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  


The RO provided pre-adjudication VCAA notice by letter, dated in 
December 2007.  The notice included the type of evidence needed 
to substantiate the claim of service connection, namely, evidence 
of an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for the content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service treatment 
records, VA records, private medical records, and statements from 
the Veteran's family and friends.  The Veteran was afforded a VA 
examination in November 2008.  




In August 2010, the Board obtained a VHA expert medical opinion.  
The Veteran and his representative have been provided a copy of 
the VHA opinion and then afforded the opportunity to submit 
additional argument and evidence, and additional argument, but 
not evidence, has been submitted. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38  C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).




Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran served during peacetime, 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

On entrance examination, there was no history or finding of a 
right foot abnormality.  The service treatment records show that 
in October 1961 the Veteran was treated for an infection of the 
second toe of the right foot.   In September 1962, while 
stationed in Guam, the Veteran complained of tenderness in the 
second toe of the right foot and he gave a history of trauma 
while playing football.  Examination revealed a small abrasion on 
the anterior lateral aspect of the toe without any sign of 
infection.  In October 1962, an X-ray was negative for a fracture 
and a plaster boot was applied.  The X-ray report is not in the 
file and the foot, right or left, was not identified.  On 
separation examination, the feet were evaluated as normal. 

After service, private medical records show that in May 1989 a 
hallux valgus deformity of the right foot was surgically 
corrected (bunionectomy).  The deformity resulted in some 
overlapping of the second toe with the great toe.  The records do 
not address either the onset or the cause of the deformity. 

Private medical records show that in October 1993 the Veteran 
complained of a continuing callus under the second toe of the 
right foot, which he related to an injury playing football in the 
Navy in 1962 when he was forced to wear shoes that were too 
small.  The pertinent finding was a hammertoe deformity of the 
second toe of the right foot.  In December 1993, the hammertoe 
deformity of the second toe of the right foot was surgically 
corrected.   

On VA examination in November 2008, the Veteran stated that in 
July 1962 he started to notice pain in his right foot when he was 
given size 12 [football] shoes, when he wore a size 13.  




The Veteran stated that he wore the smaller shoes for about a 
month and he went to sickbay, where he was told that he had 
hammertoes.  The pertinent findings were hammertoe deformities of 
the third, fourth, and fifth toes of the right foot.  X-rays 
showed a deformity of the big toe of the right foot.  

In an addendum to the examination in November 2008, after a 
review of the Veteran's file, the VA examiner concluded that it 
was less likely than not that the hallux valgus and hammertoe 
deformity of the right foot were related to service.  The VA 
examiner explained that except for an abrasion on the second toe 
in service there was no chronic right foot condition in service 
and it was not until 1989 many years after service that the right 
foot deformities were found.  The VA examiner described the in-
service abrasion of the second toe as acute and self-limiting. 

In statements in August 2007, in July 2008, in March 2009 
(substantive appeal), in May 2009, and November 2010 (after the 
Veteran received a copy of the VHA report) and in testimony in 
March 2010, the Veteran stated that in September 1962 he started 
playing football for the base team and that the largest shoe size 
available to him was the size 12 although he wore a size 13.  He 
stated that for about a month he wore the smaller shoes until 
size 13 shoes arrived from the United States.  He wore the 
smaller shoes in practice one or two times a week and in games.  

As a result of wearing the smaller shoes, the Veteran stated his 
toes started to curl and caused hammertoes and that he was told 
by Navy medical personnel that the toes would straighten out.  
The Veteran stated that the toes never straightened out and the 
pain gradually worsened to the point where he later sought 
treatment.  

In a statement in May 2009, a friend of the Veteran since 1968 
stated that the Veteran had a limp then.  

In a statement in June 2009, a friend of the Veteran since grade 
school stated that after the Veteran returned from the Navy the 
Veteran had a limp. 



In a statement in June 2009, a friend of the Veteran since August 
1964 stated that the Veteran had a limp then.  

In statements in June 2009, two friends of the Veteran since 
childhood stated that after the Veteran returned from the Navy 
the Veteran had a limp that the Veteran said was due to playing 
football in the Navy. 

In a statement in June 2009, a friend of the Veteran since March 
1969 stated that the Veteran had a limp then. 

In a statement in June 2009, a friend of the Veteran since 1972 
stated that the Veteran had a limp then. 

In a statement in March 2010, the Veteran's spouse stated that 
when they were married in October 1964 the Veteran had a limp and 
the Veteran told her he had injured his right foot wearing 
football shoes that were too small in service. 

In August 2010, the Board requested an expert opinion from the 
Veterans Health Administration (VHA) and asked that a VHA expert 
in podiatry address the following question:

Is it more likely than not (probability greater than 50 
percent), at least as likely as not (probability of 50 
percent), or less likely than not (probability less than 50 
percent) that the Veteran's current right foot disability, 
first document in 1989, more than 25 years after service, 
is consistent with the wearing of improperly fitted 
football shoes for about a month in service? 

The VHA expert, a doctor of podiatry, stated it was less likely 
than not that the Veteran's current right foot disability, first 
documented in 1989, more than 25 years after service, is 
consistent with the wearing of improperly fitted football shoes 
for about a month in service.  

The VHA expert explained that there was no documentation of 
curling toes or hammertoes when the Veteran was treated for the 
abrasion in September 1962 and the fact the Veteran waited until 
1989 to seek treatment was not consistent with the deformities 
found in 1989 having been created on an acute basis such as due 
to shoes that were too small.  

The VHA expert stated that shoe gear may contribute to foot 
deformities but biomechanics are the underlying cause and 
biomechanical difficulties develop over time and activity level 
determines how rapidly the changes occur.  The VHA expert stated 
that a high activity occupation as seen in the military may 
hasten the development of the deformities.

Analysis

On the basis of the service treatment records alone, a hammertoe 
deformity of the right foot was not affirmatively shown to have 
been present during service, and service connection under 38 
U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.

The service treatment records do document an infection of the 
second toe of the right foot in 1961 and in 1962 a small abrasion 
on the second toe with a history of a football injury was noted 
in 1962.  As symptoms of toe injury were noted, that is, observed 
during service, and as the Veteran is competent to describe shoes 
that fit improperly in service, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent 
as to symptoms of an injury or illness, which are within the 
realm of one's personal knowledge, but lay testimony is not 
competent to prove a particular injury or illness).






As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a hammertoe 
deformity of the right foot, as there were two isolated entries 
without a finding of a hammertoe deformity, or sufficient 
observation to establish chronicity during service on the basis 
of two isolated entries over three and half years of service, 
chronicity in service is not adequately supported by the service 
treatment records.  

As chronicity in service is not adequately supported by the 
service treatment records, then service connection may be 
established by continuity of symptomatology after service under 
38 C.F.R. § 3.303(b). 

After service, in his statements and testimony, the Veteran has 
stated that he has had a hammertoe deformity of the right foot 
since the injury in service in 1962.  The record shows that after 
service a hammertoe deformity of the right foot was diagnosed in 
May 1989.  The absence of symptoms from 1962 to 1989, a period of 
more than 25 years, interrupts continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints.).  

Here, the evidence of continuity fails not because of the lack of 
medical documentation, rather the Veteran's assertion of 
continuity is less credible and therefore less probative than the 
evidence, namely, the service treatment records, which do not 
document a hammertoe deformity with a normal evaluation on 
separation examination, and the notable absence of symptoms for 
more than 25 years.  









In balancing the Veteran's statements and testimony against the 
absence of medical evidence of continuity of symptomatology, the 
Board finds that the evidence against continuity outweighs the 
Veteran's statements and testimony of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, in 
and of itself, render the lay testimony incredible).

Additionally, in statements, the Veteran's spouse and several 
friends have asserted that the Veteran has had a limp since 
service.  To the extent the statements imply continuity, the 
witnesses are competent to describe what they have personally 
observed of the Veteran.  While the witnesses' statements are 
competent evidence and the statements are credible, the Board, as 
fact finder, is obligated to determine the probative value or 
weight of the lay evidence in deciding whether there is 
continuity of symptomatology.  In this case, the statements are 
not probative on a material issue of fact, that is, continuity 
for which the statements are offered, because even though the 
witnesses described the Veteran as limping since service, to the 
extent the statements imply that the limp was due to a hammertoe 
deformity as opposed to some other cause, the witnesses' 
statements go beyond what they have personally observed and does 
not prove that the Veteran had a hammertoe deformity since 
service.  Layno at 470-71 (Lay witness competency is not 
unlimited, and the fact that a lay witness may personally know 
the veteran and may have had the opportunity to observe him does 
not render the witness' testimony universally competent in 
proceeding to determine service connection; lay testimony is 
competent in proceeding to establish service connection only when 
it regards symptoms of the veteran's illness and lay testimony is 
not competent to prove the veteran had or was diagnosed with a 
particular illness.). 

For these reasons, the preponderance of the evidence is against 
the claim of service connection for a hammertoe deformity of the 
right foot on the basis of continuity of symptomatology under 38 
C.F.R. § 3.303(b).




In the absence of continuity of symptomatology, service 
connection may be established under 38 C.F.R. § 3.303(d), that 
is, service connection based on the initial diagnosis of a 
hammertoe deformity after service, which is essential a question 
of causation, that is, whether there is an association between 
the hammertoe deformity, first diagnosed after service, and an 
injury in service as alleged by the Veteran. 

A lay person is competent to identify a simple medical condition, 
a contemporaneous medical diagnosis, or symptoms that later 
support a diagnosis by a medical professional.   Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the 
Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)).

In this case, a hammertoe deformity is a simple medical condition 
as the presence of a hammertoe deformity can be made by the 
Veteran as a lay person based on mere personal observation, that 
is, perceived by visual observation.  To the extent the Veteran 
is competent to identify a hammer toe, the Board has rejected 
Veteran's allegation that he has had a hammertoe deformity since 
service based on continuity, that is, the preponderance of the 
evidence is against a finding that a hammertoe deformity was 
present since service. 

As for the Veteran describing a contemporaneous medical diagnosis 
or symptoms that later support a diagnosis by a medical 
professional, although private medical records noted that the 
Veteran attributed his current hammertoe deformity to wearing the 
wrong sized football shoes, a bare transcription of lay history 
is not transformed into competent medical evidence where there is 
no suggestion that a medical professional had filtered, enhanced, 
or added medico-evidentiary value to the history.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  





Also, although the Veteran testified that he was told by Navy 
medical personnel in 1962 that he had hammertoes.  That finding 
was never documented in the Veteran's service treatment records.  
The Veteran's testimony as to what he was told by medical 
personnel does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection 
between a lay account of past medical information, and filtered 
through layman's sensibilities, such evidence is too attenuated 
and inherently unreliable to constitute medical evidence).

Also, to the extent the witnesses' statements are offered as 
prove of an association between the hammertoe deformity, first 
diagnosed after service, and an injury in service, for the same 
reason the lay statements are not probative of continuity, the 
statements are not probative on the question of causation because 
the witnesses' statements go beyond what they have personally 
observed and the witnesses are not  competent to state that the 
Veteran's limp was caused by the current hammertoe deformity or 
by an injury in service.  Layno at 470-71. 

The Veteran has asserted that his current hammertoe deformity is 
related to the football shoes worn for one month in service.  To 
the extent the Veteran's statements are offered as a lay opinion 
on causation, that is, an association between the current 
hammertoe deformity and ill-fitting football shoes in service, 
the Veteran's opinion is limited to inferences which are 
rationally based on the Veteran's perception and does not require 
specialized knowledge.   As an opinion on causation in this case 
requires specialized knowledge, education, training, or 
experience in podiatry, and as no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, education, training, or experience to offer such an 
opinion, his statements are not competent evidence on the 
question of causation and are excluded, that is, the statements 
are not to be consider as evidence in support of the claim.

Where, as here, the determinative question involves causation, 
where a lay assertion on medical causation is not competent 
evidence, competent medical evidence is required to substantiate 
the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.

The evidence against the claim based on causation consists of the 
opinion of a VA examiner, who is qualified by education, 
training, or experience to offer a medical opinion, that it was 
less likely than not that the hammertoe deformity of the right 
foot were related to service.  The VA examiner explained that 
except for an abrasion on the second toe in service there was no 
chronic right foot condition in service and it was not until 1989 
many years after service that the right foot deformities were 
found.  The VA examiner described the in-service abrasion of the 
second toe as acute and self-limiting. 

Also, the Board sought an opinion from a VHA medical expert in 
podiatry, who exceptionally qualified by education, training, or 
experience to offer a medical opinion on the Veteran's current 
right foot disability.  The VHA expert in podiatry expressed the 
opinion that it was less likely than not that the Veteran's 
current right foot disability, first documented in 1989, more 
than 25 years after service, is consistent with the wearing of 
improperly fitted football shoes for about a month in service.  
The VHA expert explained that there was no documentation of 
curling toes or hammertoes when the Veteran was treated for the 
abrasion in September 1962 and the fact the Veteran waited until 
1989 to seek treatment was not consistent with the deformities 
found in 1989 having been created on an acute basis such as due 
to shoes that were too small.  










The opinions of the VA examiner and the VHA medical expert oppose 
the claim on grounds of causation, which is the only competent 
evidence on the material issue of causation, where a lay 
assertion on medical causation in this case is not competent 
evidence.

As for the VHA medical expert's comment that a high activity 
occupation as seen in the military may hasten the development of 
the foot deformities, as the opinion is expressed in the term of 
"may," which also implies that it "may not," the statement too 
speculative to establish that the current hammertoe deformity was 
due to some cause other than improper fitting footwear for a 
month.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The 
term "may" also implies that it "may not" and it is too 
speculative to establish a nexus (causation).

The Board has already determined that there is no competent 
contemporaneous medical diagnosis or later diagnosis of a medical 
professional that relates the Veteran's post-service hammertoe of 
the right foot to the injury in service.

As the competent evidence on causation opposes, rather than 
supports, the claim, the preponderance of the competent evidence 
of record is against the claim on the question of causation.

As the preponderance of the evidence is against the claim that 
the current hammertoe deformity of the right foot is due to an 
injury or event in service under 38 C.F.R. § 3.303(a), (b), and 
(d), the benefit-of-the-doubt standard or proof does not apply. 
38 U.S.C.A. § 5107(b)

ORDER

Service connection for a hammertoe deformity of the right foot is 
denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


